F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                       November 29, 2005
                            FOR THE TENTH CIRCUIT
                                                                          Clerk of Court


    LEESA WITT,

             Plaintiff-Appellant,

     v                                                   No. 05-1098
                                                 (D.C. No. 04-MK-417 (BNB))
    SMART DOCUMENT SOLUTIONS,                              (D. Colo.)
    LLC, a Georgia Limited Liability
    Company,

             Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before KELLY, McKAY , and McCONNELL , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Appellant Leesa Witt appeals the district court’s dismissal of her complaint

against Appellee Smart Document Solutions, LLC (SDS), for failure to state a

claim upon which relief could be granted. In her complaint, Ms. Witt alleged that

she executed a release form provided by her physician in order to obtain a copy of

all of her medical records. She designated her place of work as the address to

which the records should be mailed. She alleged that the release form was

transmitted to SDS, a company in the business of storing and distributing medical

records, and that SDS compiled her medical records, placed them in an

improperly addressed envelope, and mailed them to “an unknown or uncertain

recipient.” Aplt. App., at 3. She alleged that the records were “opened by and

read by persons to whom the records were not released” and that she later

“received her opened medical records in an unsealed, interoffice mailing

envelope.” Id.

       Ms. Witt asserted four claims for relief in her complaint: (1) unreasonable

disclosure of private facts; (2) intrusion upon seclusion; (3) breach of contract;

and (4) negligent infliction of emotional distress.    Id., at 3-6. SDS filed a motion

to dismiss under Fed. R. Civ. P. 12(b)(6), which the district court granted. This

appeal followed.

       On appeal, we conduct a de novo review of a district court’s dismissal of a

complaint for failure to state a claim upon which relief may be granted.     Beedle v.


                                             -2-
Wilson , 422 F.3d 1059, 1063 (10th Cir. 2005). We consider all well-pleaded

factual allegations in the complaint to be true and we view them in the light most

favorable to the nonmoving party.      Id. “The issue in reviewing the sufficiency of

a complaint is not whether the plaintiff will prevail, but whether the plaintiff is

entitled to offer evidence to support her claims.”   Id. (internal quotation marks

omitted). Pursuant to this standard, we have carefully reviewed the briefs, the

record, and the applicable law. Exercising our jurisdiction under 28 U.S.C.

§ 1291, we AFFIRM the district court’s dismissal of the complaint for

substantially the reasons stated in that court’s order filed January 19, 2005.



                                                       Entered for the Court



                                                       Monroe G. McKay
                                                       Circuit Judge




                                             -3-